                        Bellin & Associates LLC
                                    Attorneys--at—Law
                               50 Main Street, Suite 1000
                              White Plains, New York 10606
                                       Tel (914) 358-5345
                                       Fax (212) 571-0284


                                             January 22, 2020


Hon. Steven L. Tiscione, U.S.M.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: Cunningham v. Loft Associates, 2:17 cv 2110 (ST)

Your Honor:

         I am the attorney for Plaintiff Craig Cunningham in the above-entitled matter. I am
writing to apologize profusely to the Court for not calling into the Court for today’s telephone
conference. I made a scheduling error and did not enter the date of the telephone conference on
my calendar when I received the ECF notification this past Friday. I am sincerely sorry for that
error. I will, of course, appear, on January 28, 2020, on the order to show cause.

        I understand that the Mr. Olshaker claims that he does not represent the Defendant. If he
were representing the Defendant, I would have asked him to stipulate to a voluntary dismissal of
this case without prejudice pursuant to Fed. R. Civ. 41(a)(1)(A)(ii). Now that it is not clear who,
if anyone, represents the Defendant, my client intends to move pursuant to Fed. R. Civ. 41(a)(2)
for an order dismissing this case without prejudice.

       Again, I apologize to the Court for my scheduling error and sincerely regret any
inconvenience I caused the Court.

                                             Respectfully,



                                             Aytan Y. Bellin




                                                 1
